Filed 12/18/15 In re Z.A. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re Z.A., et al., Persons Coming Under
the Juvenile Court Law.

ALAMEDA COUNTY SOCIAL                                                A144360
SERVICES AGENCY,
                                                                     (Alameda County
         Plaintiff and Respondent,                                    Super. Ct. Nos. HJ05000754,
v.                                                                    HJ05000755, OJ14023352 &
                                                                      OJ14023353)
N.C., et al.,
         Defendants and Appellants.


         The four children of N.C. (Mother) and J.C. (Father) were detained after the oldest
child, Z.A., Father’s 13-year-old stepdaughter, reported he had repeatedly molested her
over the prior two years. Father denied the allegations, and Mother did not believe them,
based on Z.A.’s emotional instability and past false reports of abuse. After a contested
jurisdictional hearing, the juvenile court found Z.A.’s testimony credible and precluded
Father from living with the children, at least for the duration of the reunification period.
The parents both appeal, contending, among other issues, the juvenile court’s findings
were not supported by substantial evidence. We affirm because even though there is
reason to question Z.A.’s credibility, we must defer to the juvenile court on credibility
determinations.
                                     I. BACKGROUND
       In August 2014, the Alameda County Social Services Agency (Agency) filed
dependency petitions in connection with Mother’s four children, Z.A., a 13-year-old girl,
her nine- and five-year-old half sisters, and a seven-year-old half brother. The petitions
alleged Z.A. had been sexually molested by Father, her stepfather, who lived in their
home, and had been molested in the past by her half brother, C.A., who no longer lived
with them. At the time of the filing, Z.A. was institutionalized for treatment of emotional
distress. (Welf. & Inst. Code,1 § 300, subds. (c), (d).) Z.A.’s half siblings, the biological
children of Father, were alleged to be at risk of abuse on the basis of his abuse of Z.A.
(§ 300, subd. (j).) According to the petitions, Father denied the allegations, and Mother
did not believe them because Z.A., who has been diagnosed with bipolar disorder, had a
history of making false allegations of emotional, physical, and sexual abuse.
       Z.A. told an Agency social worker that, beginning when she was “about 11 or 12,”
on many occasions Father had touched her breasts over and sometimes under her clothing
and had touched her vagina over her clothing. Although her siblings were at home during
these assaults, they had not witnessed the molestation. Z.A. did not believe the other
children were at risk or that Father had molested them. Z.A. also said that when she was
younger she had been molested by C.A.
       The children were initially detained, but the three younger children were returned
to Mother’s care at the end of August, on the condition Father and C.A. stay away from
the family home. Z.A. remained in foster care, unwilling to return home.
       Z.A. was interviewed at a child abuse center shortly after her detention.
Throughout the interview, Z.A. was calm and matter of fact in discussing her
experiences. Initially, her description of Father’s molestation was consistent with the
account she gave to the Agency. The repeated acts of molestation, she said, occurred in
the living room, hall, and kitchen of the family home, as well as in bedrooms. The
touching of her breasts occurred “many” times, although sometimes Father would cease

       1
           All statutory references are to the Welfare and Institutions Code.


                                               2
for “weeks.” Later in the interview, Z.A. described more extensive abuse, saying Father
had sucked on her breasts, put his penis between her breasts and tried to put it in her
mouth, forced her to rub his penis through his clothes, and forced her to kiss him. Z.A.
said Father told her that if she ever said anything to anyone about the abuse, the Agency
would take away her siblings.
       The first person Z.A. told about the abuse was her boyfriend, soon after her
parents ordered her to stop seeing him. Later, she told her therapist. Z.A. said she had
never told her mother about the abuse or written about it in her diary.
       In similar interviews conducted with the three younger children, they each said
they had never been molested by Father and were unaware of any abuse by him of Z.A.
       At the contested jurisdictional hearing, the Agency submitted a CD recording of
Z.A.’s interview at the child abuse center. Neither Mother nor Father objected to its
admission. Mother submitted CD recordings of the center’s interviews with the other
children.
       Mother is employed as a social worker for Alameda County. At the hearing, she
testified that Z.A. was diagnosed with attention deficit hyperactivity disorder (ADHD) in
the fifth grade, in 2010, and with a mood disorder in the seventh grade, which was later
determined to be bipolar disorder. Z.A. had been in therapy for the past four years and
was taking psychotropic medication. Mother explained that Father came into Z.A.’s life
when she was a toddler, and he was “very much” involved in her parenting. When Z.A.
said she felt threatened by the presence of C.A. in their home and suggested Father quit
his job to supervise C.A., Father did so.
       Z.A.’s allegation of molestation arose after a family confrontation over her
boyfriend. Z.A.’s parents first learned of the boyfriend in March or April 2014.
Although they did not forbid the relationship, they placed strict limits on Z.A.’s activities
with him. Toward the end of July, Mother discovered texts between Z.A. and the
boyfriend indicating they were sexually active, and she punished Z.A., causing Z.A. to
become very upset. Soon after, Z.A. told her therapist about Father’s molestation.



                                              3
       Mother testified she had “no doubt” Z.A.’s allegations of abuse were false. As
Mother explained, she found Z.A.’s interview tape unconvincing because Z.A. is
ordinarily very emotional, but she was calm and comfortable during the interview.
Mother had never observed conduct on Father’s part suggesting improper behavior
toward Z.A., and Z.A. had never reported to Mother that Father was sexually
inappropriate with her. Nor had any of Z.A.’s therapists ever reported to Mother that
Z.A. showed symptoms of sexual abuse.2 Z.A. had been in her current therapy for over
two years, had a good relationship with her therapist, and had discussed many sensitive
topics with her. If molestation were occurring throughout the period of therapy, Mother
believed, Z.A. would have told the therapist about it earlier. Further, Z.A. had made prior
false allegations of abuse by Father and her brother.3 Mother also noted the allegations
arose very soon after Z.A. had been punished in connection with her relationship with her
boyfriend and suggested Z.A. might have invented the allegations of abuse to escape the
house and the restrictions on her behavior imposed by her family.
       The social worker in charge of the investigation testified that she found Z.A.’s
allegations in the interview to be “fairly credible,” while conceding there was no
evidence independent of Z.A.’s statements to support the claims. She explained the
“biggest reason” for her recommendation Father be excluded from the family home was
Mother’s unwavering disbelief of Z.A.’s allegations. As the social worker reasoned,
“that would affect her ability to protect any child if you are totally aligned with
somebody and there is not even the possibility that they molested another child.” For

       2
         One of the younger children reported during her interview that Father “appears to
want hugs and affection from [Z.A.] that she didn’t want to give.” Mother explained that
Z.A. told her therapist in May that she felt unloved by Father, and he was advised by the
therapist to show more affection for Z.A. After discussions with Mother, it was decided
Father would try to hug Z.A. more often.
       3
         The Agency had investigated the family previously when Z.A., at age nine,
reported to a substitute teacher that Father had used excessive force in disciplining her.
Z.A. later admitted having invented the story. Mother said Z.A. had also told friends at
school about an assault by C.A. that was reported on social media as “rape.” That story
was found to be false after a police and Agency investigation.


                                              4
Father to return home, the social worker said, Mother would need to develop an
awareness of the symptoms of molestation and acknowledge the possibility of its
occurrence.
       Following extensive argument, the juvenile court found the children to be
dependents of the court and largely adopted the recommendations of the Agency, noting
“certain decisions have been difficult and required a close look.” The court found “the
level of detail” in Z.A.’s interview to be “persuasive and believable” and accepted her
account as true. While the court recognized it was not required by law to find the three
younger siblings at risk solely because it accepted the truth of Z.A.’s allegations, it
nonetheless concluded that Mother had offered a “lack of protection.” The court directed
Z.A. to be continued in foster care, while granting reunification services to Mother.
Father was denied custody of the younger children, but the court expressly noted the
possibility he would later be permitted to return to the family home.
                                     II. DISCUSSION
       Both Mother and Father appeal the juvenile court’s orders.
A. Admission of Z.A.’s Recorded Testimony
       As noted above, the Agency submitted a CD recording of Z.A.’s interview with an
official at a child abuse center. Neither parent objected to the admission of this evidence.
They now contend the failure to object represented prejudicial ineffective assistance of
counsel.4
       The Agency contends, and we agree, this issue cannot be raised on direct appeal.
A claim of ineffective assistance cannot succeed if the cited omission or conduct was the
result of a rational tactical decision (In re Merrick V. (2004) 122 Cal.App.4th 235, 255),
and a claimant must “ ‘ “affirmatively show” ’ ” that the conduct “ ‘ “cannot be explained
on the basis of any knowledgeable choice of tactics” ’ ” (In re Dennis H. (2001)
88 Cal.App.4th 94, 98–99 (Dennis H.)). For that reason, a claim of ineffective assistance


       4
       Mother’s brief makes the argument for ineffective assistance. Father has joined
in Mother’s arguments.


                                              5
is ordinarily raised by way of a petition for habeas corpus in the juvenile court, rather
than on direct appeal. (In re Jackson W. (2010) 184 Cal.App.4th 247, 258.) Such a claim
can be raised on appeal only if there is no “satisfactory explanation” for trial counsel’s
action or failure to act. (In re N.M. (2008) 161 Cal.App.4th 253, 270; Dennis H., at p. 98,
fn. 1.)
          Several potentially sound bases justify trial counsel’s decision to allow, without
objection, Z.A.’s recorded interview into evidence. The obvious alternative to presenting
her story through the interview recording was live testimony. Notwithstanding the
difficulties created by Z.A.’s allegations, it is likely her parents had no desire to put their
emotionally troubled daughter through the trauma of courtroom testimony and cross-
examination. Allowing the interview spared her that inherently upsetting experience.
          Yet even if the Agency would not have called Z.A. to testify, there was a possible
tactical reason for allowing admission of the interview. Because Z.A.’s initial description
of the molestation was contained in a detention report that was already in the record,
excluding the interview would not have eliminated evidence of Z.A.’s allegations. The
story told by Z.A. to the Agency social worker was consistent, plausible, and facially
credible. As Mother noted in her testimony, however, there were reasons for finding
Z.A.’s statements in the child abuse center interview not credible. Z.A.’s unemotional
affect suggested to Mother that Z.A. had not actually experienced the events she
described. Further, Z.A.’s account of the molestation became more lurid as she was
questioned further by the interviewer, going well beyond the touching she initially
described to the Agency. Counsel may have concluded that, in comparison with the
description of events in the detention report, the interview could more readily be attacked
as not credible.
          Mother responds that trial counsel faced the choice of excluding evidence of the
abuse or permitting the CD to be admitted in the hope it could be discredited and argues
the former course was unquestionably preferable. That is not necessarily the choice
facing trial counsel. In the absence of some evidence Z.A. was unavailable to testify, we
assume the choice was between Z.A. by way of a recording or Z.A. on the stand. Yet


                                                6
even if that were not the case, counsel could have concluded a description on the page
was less susceptible to attack than the story told by Z.A. in the recording. Because there
is a satisfactory explanation for counsels’ failure to object to admission of the interview,
we cannot consider the merits of the parents’ ineffective assistance of counsel argument
on direct appeal.
B. The Juvenile Court’s Jurisdictional Findings
       1. Mother’s Challenges
       As to Z.A., the court found insufficient evidence to support the Agency’s
allegation of a threat of harm under section 300, subdivision (c), but it sustained the
petition on the basis of the allegations under subdivisions (d) and (g). Mother contends
the juvenile court erred in finding true certain of the jurisdictional allegations, although
she does not dispute the sufficiency of the evidence supporting the court’s finding of
molestation.
       We affirm jurisdictional findings if they are supported by substantial evidence.
(In re James R. (2009) 176 Cal.App.4th 129, 134–135.) “ ‘ “In making this
determination, we draw all reasonable inferences from the evidence to support the
findings and orders of the dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that issues of fact and credibility are
the province of the trial court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are sufficient facts to support the
findings of the trial court. [Citations.] ‘ “[T]he [appellate] court must review the whole
record in the light most favorable to the judgment below to determine whether it discloses
substantial evidence . . . such that a reasonable trier of fact could find [that the order is
appropriate].” ’ ” ’ ” (In re I.J. (2013) 56 Cal.4th 766, 773 (I.J.).)
       Initially, we note that we are not required to consider any of these arguments
because Mother has not challenged all of the juvenile court’s jurisdictional findings
regarding Z.A. As we explained in In re I.A. (2011) 201 Cal.App.4th 1484, “It is
commonly said that the juvenile court takes jurisdiction over children, not parents.
[Citations.] . . . [¶] As a result of this focus on the child, it is necessary only for the court


                                                7
to find that one parent’s conduct has created circumstances triggering section 300 for the
court to assert jurisdiction over the child. [Citations.] . . . For jurisdictional purposes, it is
irrelevant which parent created those circumstances. A jurisdictional finding involving
the conduct of a particular parent is not necessary for the court to enter orders binding on
that parent, once dependency jurisdiction has been established. [Citation.] As a result, it
is commonly said that a jurisdictional finding involving one parent is ‘ “good against
both. More accurately, the minor is a dependent if the actions of either parent bring [him]
within one of the statutory definitions of a dependent.” ’ [Citation.] For this reason, an
appellate court may decline to address the evidentiary support for any remaining
jurisdictional findings once a single finding has been found to be supported by the
evidence.” (Id. at pp. 1491–1492; see similarly In re M.W. (2015) 238 Cal.App.4th 1444,
1452 (M.W).) Because Mother does not challenge the evidentiary support for the
jurisdictional finding that Father molested Z.A., which was alleged in paragraph D-1 of
the petition, her challenges to the evidentiary support for the other jurisdictional
allegations need not be addressed.
       Nonetheless, we have the discretion to consider one or all of those challenges
“when the finding ‘(1) serves as the basis for dispositional orders that are also challenged
on appeal [citation]; (2) could be prejudicial to the appellant or could potentially impact
the current or future dependency proceedings [citations]; or (3) “could have other
consequences for [the appellant], beyond jurisdiction.” ’ ” (M.W., supra,
238 Cal.App.4th at p. 1452.) Because, as Mother points out, allegation D-4 has
implications for the dispositional order, we exercise our discretion to address the court’s
finding that the allegation is true. We do not address Mother’s challenges to allegations
D-3 and G-1.5



       5
         The allegation in paragraph D-3 concerned Z.A.’s molestation by C.A., who no
longer lived in the family home. The allegation in paragraph G-1 was directed at Z.A.’s
father, whose whereabouts were unknown. Neither allegation influenced, or is likely to
influence, rulings with respect to Mother and Father.


                                                8
       Paragraph D-4 is alleged under section 300, subdivision (d), which provides for
jurisdiction when “[t]he child has been sexually abused, or there is a substantial risk that
the child will be sexually abused, . . . or the parent or guardian has failed to adequately
protect the child from sexual abuse when the parent or guardian knew or reasonably
should have known that the child was in danger of sexual abuse.” The paragraph alleges
“[t]he mother is unable/unwilling to protect the minor . . . from further incidents of sexual
molest by the stepfather . . . as the mother does not believe that the minor has been
sexually molested . . . .” Mother testified that she did not believe Z.A.’s claims, leading
the Agency’s social worker to express concern that Mother would not take action to
protect Z.A. in the future if Father were returned to the home and resumed molestation.6
       The social worker’s concerns were not without substance. Given Mother’s shaken
confidence in her daughter’s veracity and Z.A.’s continuing mental illness, a risk exists
that, if Father were returned to the home and began to molest Z.A. again, Mother would
once again reject the allegations. There is a further risk Mother will not take all possible
steps to prevent a recurrence of abuse, given her disbelief in the present allegations. On
this ground, we find the allegations to be supported by substantial evidence.
       Mother analogizes these circumstances to those in In re Jasmine G. (2000)
82 Cal.App.4th 282 (Jasmine G.), but that case is readily distinguished. The 15-year-old
minor in Jasmine G. was detained after her parents repeatedly used switches and a belt to
punish her. They stipulated to jurisdiction. (Id. at p. 285.) On appeal, the parents
challenged the juvenile court’s decision to remove the minor from the home under
section 361, subdivision (c), which requires clear and convincing evidence of a serious
danger to the minor. At the dispositional hearing, both parents testified they had changed
their attitude toward corporal punishment and expressed remorse for their actions.
(Jasmine G., at pp. 285–286.) The juvenile court nonetheless removed the minor on
vague judgments by the social worker that the parents did not have a sufficiently

       6
        We note there was no allegation Mother failed to act in the face of Z.A.’s current
claims of abuse, presumably because there was no evidence suggesting Mother should
have known about the molestation.


                                              9
enlightened parenting style. The appellate court found insufficient evidence to support
the finding of danger and reversed the decision to remove. (Id. at pp. 288–289.)
       The social worker’s concerns here were specific and, as discussed above, rooted in
the events leading to Z.A.’s detention. They did not amount to simple disapproval of
Mother’s method of parenting, as was the case in Jasmine G. Further, the parents in
Jasmine G. acknowledged the conduct leading to the minor’s detention and agreed to
change their approach to corporal punishment. In contrast, Father denied the abuse and
Mother chose to disbelieve it. This very different response to the Agency’s allegations
justified the juvenile court’s assertion of jurisdiction.
       2. Father’s Challenge
       Father challenges the evidentiary support for the only jurisdictional finding
relating to the three younger children, the court’s finding under section 300,
subdivision (j). Subdivision (j) grants jurisdiction when “[t]he child’s sibling has been
abused or neglected, . . . and there is a substantial risk that the child will be abused or
neglected, as defined in those subdivisions.” It directs the court to “consider the
circumstances surrounding the abuse or neglect of the sibling, the age and gender of each
child, the nature of the abuse or neglect of the sibling, the mental condition of the parent
or guardian, and any other factors the court considers probative in determining whether
there is a substantial risk to the child.” (Ibid.) Father contends there was insufficient
evidence to support a finding he posed a threat to the three younger children.
       In general, “[c]ases overwhelmingly hold that sexual abuse of one child may
constitute substantial evidence of a risk to another child in the household—even to a
sibling of a different sex or age or to a half sibling.” (Los Angeles County Dept. of
Children & Family Services v. Superior Court (2013) 215 Cal.App.4th 962, 968 [citing
cases].) “[A]berrant sexual behavior directed at one child in the household places other
children in the household at risk.” (Id. at p. 970.)
       In the leading case of I.J., the father was found to have engaged in prolonged,
severe molestation of his oldest daughter, including forcible rape. The court found
jurisdiction over four younger siblings, one girl and three boys, on the basis of the


                                               10
father’s abuse of the oldest. On appeal, the father challenged the assertion of jurisdiction
over the boys, since there was no evidence they had witnessed the molestation or were
themselves victims. (I.J., supra, 56 Cal.4th at p. 771.) In discussing the issue, the court
observed, “ ‘The court need not wait until a child is seriously abused or injured to assume
jurisdiction and take the steps necessary to protect the child. [Citation.] [¶] . . . [¶] . . .
The broad language of [section 300,] subdivision (j) clearly indicates that the trial court is
to consider the totality of the circumstances of the child and his or her sibling in
determining whether the child is at substantial risk of harm, within the meaning of any of
the subdivisions enumerated in subdivision (j). The provision thus accords the trial court
greater latitude to exercise jurisdiction as to a child whose sibling has been found to have
been abused than the court would have in the absence of that circumstance.’ ” (Id. at
pp. 773–774.) I.J. concluded the assertion of jurisdiction over all children was justified
on the basis of the serious nature of the abuse, its continuance over an extended period of
time, and the fact it occurred while the other children were in the home, raising the
possibility of discovery. (Id. at p. 778.) While the court recognized the risk of abuse to
the boys was less than the risk to the daughter, it concluded “ ‘the danger of sexual abuse
to the male sibling is nonetheless still substantial.’ ” (Id. at p. 780.)
       Here, Father was found to have sexually molested his stepdaughter repeatedly over
the course of more than 18 months. This alone provides substantial evidence to support a
finding that the remaining children in the home were at sufficient risk of abuse, justifying
the assertion of jurisdiction under section 300, subdivision (j). (Los Angeles County
Dept. of Children & Family Services v. Superior Court, supra, 215 Cal.App.4th at
p. 968.) While the abuse recounted by Z.A. could be considered less severe than that
found in I.J., since it did not involve genital penetration, it was nonetheless forcible and
highly sexualized and was repeated many times over a period of well over a year.
Further, the acts all occurred in the family home, in circumstances in which Father and
Z.A. could have been seen or interrupted. The differences between this situation and that
in I.J. are immaterial and do not justify a different result.



                                                11
       Father’s argument relies on a selective recitation of the evidence of molestation,
including the suggestion Z.A.’s recorded statement should not be credited in its entirety.7
While Father presented reasons for disbelieving some or all of Z.A.’s statement, the
juvenile court found her interview credible. Under the substantial evidence standard of
review, we must accept Z.A.’s statement. We therefore conclude the evidence of
molestation is not materially distinguishable from the evidence found sufficient to
support jurisdiction over both male and female younger siblings in I.J.
C. Father’s Challenge to the Dispositional Order
       Father also contends the juvenile court erred in ordering the younger siblings
removed from Father’s custody under section 361, subdivision (c)(1) and (4).8
       Under section 361, subdivision (c)(1), a dependent child cannot be taken from the
physical custody of his or her parents unless the juvenile court finds clear and convincing
evidence of “a substantial danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned home, and there are no
reasonable means by which the minor’s physical health can be protected without
removing the minor . . . .” The subdivision expressly directs the juvenile court to
“consider, as a reasonable means to protect the minor, each of the following: [¶] (A) The
option of removing an offending parent or guardian from the home. [¶] (B) Allowing a
nonoffending parent or guardian to retain physical custody as long as that parent or
guardian presents a plan acceptable to the court demonstrating that he or she will be able
to protect the child from future harm.” Subdivision (c)(4) permits removal when there is

       7
         As an example, Father characterizes the abuse reported by Z.A. as “somewhat
innocuous” compared to that reported in other cases. Putting aside the bizarre
characterization of any type of molestation as “innocuous,” the implication Father’s
touching was mild in degree ignores the serious abuse reported by Z.A. in the latter part
of her interview at the child abuse center.
       8
         The Agency contends Father forfeited his right to appeal the dispositional order
because he agreed to move out of the house. As best we can tell from the record,
however, Father only agreed to move out for the interim period between the children’s
detention and the dispositional hearing. There is no indication he acceded to the juvenile
court’s disposition.


                                             12
clear and convincing evidence “[t]he minor or a sibling of the minor has been sexually
abused, or is deemed to be at substantial risk of being sexually abused, by a parent . . .
and there are no reasonable means by which the minor can be protected from further
sexual abuse or a substantial risk of sexual abuse without removing the minor from his or
her parent . . . .”
        “ ‘The jurisdictional findings are prima facie evidence the minor cannot safely
remain in the home. [Citations.] The parent need not be dangerous and the minor need
not have been actually harmed before removal is appropriate. The focus of the statute is
on averting harm to the child.’ ” (In re J.S. (2014) 228 Cal.App.4th 1483, 1492 (J.S.).)
        “ ‘We review the court’s dispositional findings for substantial evidence.
[Citations.]’ [Citation.] . . . ‘[T]he “clear and convincing” standard is for the edification
and guidance of the juvenile court. It is not a standard for appellate review. [Citation.]
“ ‘The sufficiency of evidence to establish a given fact, where the law requires proof of
the fact to be clear and convincing, is primarily a question for the trial court to determine,
and if there is substantial evidence to support its conclusion, the determination is not
open to review on appeal.’ [Citations.]” [Citation.] “Thus, on appeal from a judgment
required to be based upon clear and convincing evidence, ‘the clear and convincing test
disappears . . . [and] the usual rule of conflicting evidence is applied, giving full effect to
the respondent’s evidence, however slight, and disregarding the appellant’s evidence,
however strong.’ ” ’ ” (J.S., supra, 228 Cal.App.4th at pp. 1492–1493.)
        Initially, it is not clear that section 361, subdivision (c) applies in these
circumstances. As noted above, the statute requires the court to consider, as an
alternative to removal of the minor from the family home, “removing an offending parent
or guardian from the home.” (§ 361, subd. (c)(1)(A).) The availability of this alternative
implies that the requirements of subdivision (c) are applicable only when a child is
removed from the family home, rather than merely from the custody of one of two
parents living in the home. Removal of the offending parent, the acceptable alternative
suggested in subdivision (c), is precisely the juvenile court’s approach here.



                                                13
        We need not resolve this issue, however, because substantial evidence supports the
removal of the three younger children from Father’s custody under section 361,
subdivision (c). Given Father’s molestation of Z.A., which, as discussed above, provides
substantial evidence to support the finding of a risk of molestation of the other three
children, under subdivision (c)(4) it was only necessary for the juvenile court to find clear
and convincing evidence that “there are no reasonable means by which the minor can be
protected from . . . a substantial risk of sexual abuse without removing the minor from his
or her parent . . . .” It is difficult to imagine how the three younger children could be
protected from Father if he were allowed to remain in the home. Even if allowing
Mother to stay home at all times when Father is present were deemed sufficient to protect
the three children, that is not an economically feasible solution here because Mother is
the primary breadwinner in the family. Father suggests the children are often in school
and a social worker will be visiting on a regular basis, but neither of these is sufficient to
protect against abuse when the children are home and a social worker is not present. Nor
is it sufficient to suggest, as Father does, that the children are capable of reporting should
abuse occur. Once a child has been molested, the emotional and physical damage is
done.
        Father analogizes these circumstances to those in In re Hailey T. (2012)
212 Cal.App.4th 139, but that case was decided under section 361, subdivision (c)(1),
rather than subdivision (c)(4). The court’s focus was therefore largely on the lack of
evidence of a risk of harm to the nonabused minor. Further, the evidence linking the
parents to the injury inflicted on the abused minor in Hailey T. was equivocal, at best.
(Id. at pp. 147–148.) In contrast, Z.A.’s account of Father’s molestation was
unequivocal. Given the very different circumstances, we find Hailey T. unpersuasive
here.
                                    III. DISPOSITION
        The orders of the juvenile court are affirmed.




                                              14
                                 _________________________
                                 Margulies, J.


We concur:


_________________________
Humes, P.J.


_________________________
Dondero, J.




                            15